Denied and Opinion issued December 31, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-21-01099-CV

                       IN RE YANIKA DANIELS, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-52923-2021

                          MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers

      Before the court are relator’s December 28, 2021 amended petition for writ

of mandamus and amended emergency motion for temporary relief. Relator’s

petition challenges the trial court’s entry of a modification order in the underlying

suit affecting parent child relations as well as the trial court’s failure to hear

various motions relator filed.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).


                                         1
      Based on our review of the petition and record, we conclude relator has

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny

the amended petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We deny relator’s amended emergency motion for temporary relief as moot.




211099f.p05                                 /Lana Myers//
                                            LANA MYERS
                                            JUSTICE




                                        2